ORDER
The court, sua sponte, amends the opinion in the above-entitled cause, issued September 28, 1987, 830 F.2d 1441 (7th Cir.1987), by adding the following language to footnote 11 at page 1448 of the opinion:
After we issued our opinion in this case, we received a letter from plaintiffs’ counsel suggesting that some of the above-cited sections apply to the Wisconsin program since that program is not entirely a general WIN program. Neither the state nor the federal government, however, filed a petition for rehearing, and this portion of our statutory analysis remains applicable to the extent the program is a general WIN program. Further, nothing in the letter casts any doubt on the remainder of our analysis or on the result.